DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/021,281 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian D. Gates on 08 February 2022.




The application has been amended as follows: 

	1.	(Currently Amended) A system (300) for additively manufacturing an object (102), the system (300) comprising:
	a source (302) of a feedstock line (106), wherein the feedstock line (106), originating from the source (302), comprises elongate fibers (108)[
a rigidizing mechanism (112) configured to receive the feedstock line (106) from the source (302) with the resin (110) of the feedstock line (106) in the first at least partially uncured state, wherein the rigidizing mechanism (112) is configured to transform the resin (110) of the feedstock line (106) from the first at least partially uncured state to a rigid at least partially uncured state, and wherein the feedstock line (106) and the resin (110) are more rigid when the resin (110) is in the rigid at least partially uncured state than when the resin (110) is in the first at least partially uncured state;
	a delivery guide (116) configured to receive the feedstock line (106) from the rigidizing mechanism (112) with the resin (110) in the rigid at least partially uncured state, wherein the delivery guide (116) is configured to deposit the feedstock line (106) along a print path (114);
a feed mechanism (126)[
a de-rigidizing mechanism (118)[
a curing mechanism (120)[
a control system (130), wherein:
the control system (130) comprises at least one sensor (132)[
the at least[
the control system (130) is configured to actively control in real time, based at least in part on the sensed at least[ said deposition of the feedstock line (106) by the delivery guide (116) along the print path (114) may be performed operatively.


 the at least[ the second at least partially uncured state as the feedstock line (106) passes through the delivery guide (116) or as the feedstock line (106) exits the delivery guide (116) to ensure that the feedstock line (106) is sufficiently flexible so that said deposition of the feedstock line (106) by the delivery guide (116) along the print path (114) may be performed operatively.

6.	(Currently Amended) The system (300) according to claim 5, wherein the control system (130) is further configured to actively control, based at least in part on the at least[

7.	(Currently Amended) The system (300) according to claim 1, wherein the control system (130) is further configured to actively control, based at least in part on the at least[



9.	(Currently Amended) A system (300) for additively manufacturing an object (102), the system (300) comprising:
	a source (302) of a feedstock line (106), wherein the feedstock line (106), originating from the source (302), comprises elongate fibers (108)[
a rigidizing mechanism (112) configured to receive the feedstock line (106) from the source (302) with the resin (110) of the feedstock line (106) in the first at least partially uncured state, wherein the rigidizing mechanism (112) is configured to transform the resin (110) of the feedstock line (106) from the first at least partially uncured state to a rigid at least partially uncured state, and wherein the feedstock line (106) and the resin (110) are more rigid when the resin (110) is in the rigid at least partially uncured state than when the resin (110) is in the first at least partially uncured state;
	a delivery guide (116) configured to receive the feedstock line (106) from the rigidizing mechanism (112) with the resin (110) in the rigid at least partially uncured state, wherein the delivery guide (116) is configured to deposit the feedstock line (106) along a print path (114);
a feed mechanism (126)[
a de-rigidizing mechanism (118)[
a curing mechanism (120)[
a control system (130), wherein:
the control system (130) comprises at least one sensor (132)[
the at least[
the control system (130) is configured to actively control in real time, based at least in part on the sensed at least[ said deposition of the feedstock line (106) by the delivery guide (116) along the print path (114) may be performed operatively.

 the at least[

14.	(Currently Amended) The system (300) according to claim 9, further comprising a print-path heater (138)[

15.	(Currently Amended) A system (300) for additively manufacturing an object (102), the system (300) comprising:
	a source (302) of a feedstock line (106), wherein the feedstock line (106), originating from the source (302), comprises elongate fibers (108)[
a rigidizing mechanism (112) configured to receive the feedstock line (106) from the source (302) with the resin (110) of the feedstock line (106) in the first at least partially uncured state, wherein the rigidizing mechanism (112) is configured to transform the resin (110) of the feedstock line (106) from the first at least partially uncured state to a rigid at least partially uncured state, and wherein the feedstock line (106) and the resin (110) are more rigid when the resin (110) is in the rigid at least partially uncured state than when the resin (110) is in the first at least partially uncured state;
 configured to receive the feedstock line (106) from the rigidizing mechanism (112) with the resin (110) in the rigid at least partially uncured state, wherein the delivery guide (116) is configured to deposit the feedstock line (106) along a print path (114);
a feed mechanism (126)[
a de-rigidizing mechanism (118)[
a curing mechanism (120)[
a control system (130), wherein:
the control system (130) comprises at least one sensor (132)[
the at least[
the control system (130) is configured to actively control in real time, based at least in part on the sensed at least[ said deposition of the feedstock line (106) by the delivery guide (116) along the print path (114) may be performed operatively.

19.	(Currently Amended) The system (100) according to claim 15, wherein the control system (130) is further configured to actively control, based at least in part on the at least[

20.	(Currently Amended) The system (300) according to claim 15, further comprising a print-path heater (138)[





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known for an additive manufacturing system to comprise a fiber source, means for applying resin to fiber material originating from a fiber source, means for treating applied resin, including for example by one or more of heating, cooling, and/or curing so that the resulting feedstock may be fed to a dispenser at which the resin may be treated further, means for feeding feedstock through such a dispenser, means for curing feedstock subsequent to depositing by a dispenser along a print path to form a three-dimensional object, and a control system for controlling various components and aspects of the system and its operation, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed source, rigidizing mechanism, delivery guide, feed mechanism, de-rigidizing mechanism, and curing mechanism are provided and configured as claimed, with the control system comprising the claimed sensor configured to sense the claimed at least one physical characteristic, the control system being further configured to actively control two or more of the claimed rigidizing mechanism, feed mechanism, and de-rigidizing mechanism based at least in part on the sensed characteristic(s) to ensure that the claimed flexibility is provided so that deposition of the feedstock line may be performed operatively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742